Filed 10/17/22 In re Reagan W. CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


 In re REAGAN W., a Person                                      B317561
 Coming Under the Juvenile
 Court Law.                                                     (Los Angeles County
                                                                Super. Ct. No.
                                                                19CCJP07459B)
 LOS ANGELES COUNTY
 DEPARTMENT OF CHILDREN
 AND FAMILY SERVICES,

           Plaintiff and Respondent,

           v.

 SADE H.,

           Defendant and Appellant.

         APPEAL from an order of the Superior Court of
Los Angeles County, Tara Newman, Judge. Conditionally
affirmed, remanded with directions.
      Richard L. Knight, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Dawyn R. Harrison, Acting County Counsel, Kim Nemoy,
Assistant County Counsel, and William D. Thetford, Principal
County Counsel, for Plaintiff and Respondent.
                     ____________________
       On December 28, 2021 the juvenile court terminated
Sade H.’s parental rights to her two-year-old daughter,
Reagan W., and transferred the child’s care, custody and control
to the Los Angeles County Department of Children and Family
Services for adoptive planning and placement. (Welf. & Inst.
Code, § 366.26.) On appeal Sade contends that the Department
violated Welfare and Institutions Code section 224.2,
subdivision (e), and California Rules of Court, rule 5.481(a)(4),1
adopted to implement the Indian Child Welfare Act of 1978
(ICWA) (25 U.S.C. § 1901 et seq.), by failing to make an adequate
“further inquiry” after she advised the Department and the court
she and Reagan may have Muscogee (Creek) Nation tribal
ancestry and that the juvenile court erred in not ensuring the
Department complied with its ICWA-related obligations and in
ruling ICWA did not apply. We agree and remand the matter for
full compliance by the Department and the juvenile court with
the inquiry and, if appropriate, notice provisions of ICWA and
California law.




1     Statutory references are to the Welfare and Institutions
Code unless otherwise stated. References to rules are to the
California Rules of Court.



                                2
      FACTUAL AND PROCEDURAL BACKGROUND
       1. The Dependency Petition and Termination of Parental
          Rights
       On June 24, 2020 the juvenile court sustained a
dependency petition pursuant to section 300, subdivisions (b)(1)
(failure to protect) and (j) (abuse of sibling), finding true the
allegations that Reagan had been born with a positive toxicology
screen for methamphetamine; Sade had a history of substance
abuse and was a current abuser of methamphetamine,
amphetamine and opiates, which rendered her incapable of
providing regular care of infant Reagan and her then-two-year-
old sibling, Rylee H.; and Reagan and Rylee’s siblings, Sarai H.
and Mackenzie H., were prior dependents of the juvenile court in
Riverside County due to Sade’s substance abuse and had received
permanent placement services. The court declared both children
dependents of the court; removed them from Sade’s custody; and
ordered family reunification services for Sade, including a
substance abuse program, individual counseling and monitored
visitation.2 The whereabouts of Reagan’s alleged father, Daniel
W., were unknown, and the court declined to order reunification
services or visitation for him.
       At a combined six- and 12-month review hearing in
January 2021 (§ 366.21, subds. (e), (f)), the court found Sade had
failed to participate or make substantial progress in her court-
ordered programs. (She consistently failed to appear for drug
testing and had not enrolled in a 12-step program.) The court
terminated reunification services and set a selection and

2    Sade’s parental rights to Rylee (and those of Rylee’s
presumed father, David H.) were terminated on May 24, 2021.
Neither parent appealed that order.



                                3
implementation hearing pursuant to section 366.26 for May 24,
2021. That hearing was continued several times after Daniel was
located. Although Daniel requested a DNA test to determine
whether he was Reagan’s biological father, he never completed
testing and never achieved a status other than alleged father.3
      On December 22, 2021 Sade filed a petition pursuant to
section 388 to modify the order terminating her reunification
services and setting the section 366.26 hearing. Sade alleged as
changed circumstances that she had enrolled in a drug program
and individual counseling and had been consistently visiting with
Reagan. Sade asked that Reagan be placed in her home under
the supervision of the Department or, alternatively, she be
provided six more months of reunification services.
      At a hearing on December 28, 2021 the court denied the
section 388 petition based on the papers submitted and found
Reagan was adoptable and Sade had failed to establish the
beneficial parental relationship exception to adoption. The court
terminated the parental rights of Sade and Daniel, freed Reagan
from their custody and control and transferred custody and
control to the Department for adoptive planning and placement.
      Sade filed a timely notice of appeal.
       2. The Department’s ICWA Investigation and the Juvenile
          Court’s ICWA Findings
       The Indian Child Inquiry Attachment (ICWA-010(A)) forms
filed with the dependency petition on November 19, 2019
reported that Sade had said her great-grandmother Nancy C. had

3     Given Daniel’s status as an assumed father only, Sade does
not argue on appeal the Department’s investigation of Reagan’s
possible Indian ancestry through her paternal relatives was
inadequate.



                                4
Muscogee (Creek) Nation of Oklahoma ancestry. The same
information was included in the detention report filed by the
Department, which also stated Sade had said neither she nor her
child was registered with the tribe.
       With her appearance at the detention hearing on
November 20, 2019, Sade filed a Parental Notification of Indian
Status (ICWA-020) form that also indicated Creek tribe ancestry.
At the hearing the court, observing that the detention report
indicated the great-grandmother4 was registered with the
Muscogee (Creek) Nation of Oklahoma, ordered the Department
to follow up with further interviews, to send appropriate notices
to the tribe and to provide the court with copies of any responses
received. The court did not ask Sade if she had contact
information for the great-grandmother or other relatives who
might have knowledge of the family’s ancestry or direct her to
provide that information to the Department.
       The ICWA section of the jurisdiction/disposition report filed
January 2, 2020 did not indicate the Department had begun any
investigation of Reagan’s possible Creek ancestry. In its
summary of an interview with Sade concerning her
methamphetamine use, however, it was reported that Sade had a
brother.
       A last minute information report for the court filed by the
Department on January 17, 2020 stated Sade had indicated
Creek tribal ancestry may be associated with both her maternal

4     Nancy is sometimes referred to as Sade’s great-
grandmother and Reagan’s great-great-grandmother; at other
times as Sade’s grandmother and, therefore, Reagan’s great-
grandmother. At the detention hearing the court simply
identified her as “the great-grandmother.”



                                 5
and paternal lineage. The report attached copies of the Notice of
Child Custody Proceeding for Indian Child (ICWA-030) forms
sent to the Bureau of Indian Affairs (BIA), the Secretary of the
Interior, the Muscogee (Creek) Nation and four additional Creek
tribes, as well as return receipts from the BIA, the Muscogee
(Creek) Nation and the Creek Thlopthlocco Tribal Town. The
ICWA-030’s gave Sade’s mother’s name, stated her mother was
deceased (date and place unknown) and provided no other
information about her mother; stated her father’s name and
included no other information; identified Nancy as Sade’s
grandmother, gave Nancy’s date of birth, stated Nancy was
deceased (date and place unknown) and provided no other
information about Nancy or any information about Sade’s other
grandparents.
       A subsequent last minute information report, dated
June 24, 2020, attached a May 19, 2020 letter from the Muscogee
(Creek) Nation stating that Reagan was not an Indian child as
defined by ICWA.5 (Similar letters had been received from the
Thlopthlocco Creek Tribal Town and the Alabama-Quassarte
Tribal Town.) At the jurisdiction/disposition hearing on June 24,
2020 the juvenile court found it did not have a reason to know
Reagan was an Indian child.
       Notwithstanding the June 2020 no-ICWA finding, at the
review hearing on January 25, 2021 the court ordered the
Department to conduct additional interviews of available
maternal family members concerning possible American Indian

5     The tribe’s letter included the following admonition in bold
font: “This determination is based on the information exactly as
provided by you. Any incorrect or omitted family documentation
could invalidate this determination.”



                                 6
ancestry and to provide a detailed update to the court. The court
reiterated its order to interview maternal relatives on March 11,
2021 and directed the Department to provide the court with
“detailed information regarding Creek ancestry as to mother.” 6
      An April 16, 2021 last minute information report explained
that the social worker had reviewed information from 2006 and
2013 dependency proceedings involving Sade in Riverside
County.7 In 2006 Nancy (described as Sade’s paternal
grandmother) advised the investigating agency her father (name
not indicated in the document reviewed) and her father’s mother
(name not disclosed) were part of the Creek Indian Tribe of
Oklahoma and Nancy believed she was registered with the tribe.
In 2013 Debra C., Sade’s paternal aunt, told the investigating
agency she (Debra) was a registered member of the Muscogee
(Creek) Nation, but that Sade and Sade’s children were not
registered members of the tribe. The report also described two
unsuccessful attempts made by the social worker on April 13
and 14, 2021 to contact Sade by telephone to follow up on the
issue of possible Indian ancestry and the social worker’s
unsuccessful attempts on April 14, 2021 to reach Nancy and


6     In a last minute information report dated March 11, 2021,
the Department stated Sade, in contrast to her earlier assertions
of Creek ancestry, had informed the social worker she had no
Indian ancestry. According to the report, Sade was relying on the
juvenile court’s determination that ICWA did not apply to her in
a case in which she had been a minor dependent. No details
concerning the ICWA investigation conducted in that proceeding
were included with the report.
7    The social worker was unable to locate documents from a
Los Angeles County dependency case involving Sade as a minor.



                                7
Debra by telephone, apparently using telephone numbers
retrieved from the state’s child welfare services/case management
system (CWS/CMS).
       The Department sent new ICWA-030 notices to the BIA,
the Muscogee (Creek) Nation and other Creek tribes. These
notices gave Sade’s mother’s date of birth and no longer reported
she was dead, stating that was unknown, but included no other
information. Sade’s father’s date of birth was now also included
on the form, but no other information about him was provided.
Whether Nancy was deceased was now said to be unknown
(notwithstanding the attempts to reach her by telephone); her
date of birth was again provided, but no other information; and
the names and other information about Sade’s other
grandparents were all listed as unknown.
       As reflected in the May 24, 2021 report for the
section 366.26 selection and implementation hearing, over the
next several weeks multiple response letters were received from
the noticed tribes stating Reagan was not eligible for
membership. In addition, the May 24, 2021 report described a
telephone conversation between the social worker and the
Muscogee (Creek) Nation’s intake specialist responsible for
reviewing eligibility of potential tribal members residing outside
Oklahoma. The specialist said it had been determined that
Reagan was not enrolled or eligible for enrollment in the tribe
and that a letter reflecting that decision had been mailed. The
letter explained that Reagan “cannot be traced within our tribal
records based upon the information provided regarding blood-
related immediate family members,” but cautioned any “omitted
family documentation could invalidate this determination.”




                                8
      The juvenile court again found it had no reason to know
that Reagan was an Indian child as defined by ICWA at the
section 366.26 hearing on May 24, 2021 and yet again on
August 30, 2021 after Daniel had appeared and ICWA-030
notices had been sent to, and negative responses received from,
tribes indicated on Daniel’s Parental Notification of Indian
Status form.
                         DISCUSSION
      1. ICWA and the Duties of Inquiry and Notice
       ICWA and governing federal regulations (25 C.F.R.
§ 23.101 et seq. (2022)) set minimal procedural protections for
state courts to follow before removing Indian children and placing
them in foster care or adoptive homes. (In re Y.W. (2021)
70 Cal.App.5th 542, 551.) The statute authorizes states to
provide “‘a higher standard of protection’” to Indian children,
their families and their tribes than the rights provided under
ICWA. (In re T.G. (2020) 58 Cal.App.5th 275, 287-288;
see 25 U.S.C. § 1921.) In addition to significantly limiting state
court actions concerning out-of-family placements for Indian
children (see In re T.G., at pp. 287-288), ICWA permits an Indian
child’s tribe to intervene in—or, where appropriate, exercise
jurisdiction over—a child custody proceeding (see 25 U.S.C.
§ 1911(c); In re Isaiah W. (2016) 1 Cal.5th 1, 8).
       To ensure Indian tribes may exercise their rights in
dependency proceedings as guaranteed by ICWA and related
state law, investigation of a family member’s belief a child may
have Indian ancestry must be undertaken and notice provided to
the appropriate tribes. (§ 224.2, subd. (a) [imposing on the court
and child protective services agencies “an affirmative and
continuing duty to inquire whether a child . . . is or may be an



                                9
Indian child”]; see In re Benjamin M. (2021) 70 Cal.App.5th 735,
741-742.) The duty to inquire “begins with initial contact
(§ 224.2, subd. (a)) and obligates the juvenile court and child
protective agencies to ask all relevant involved individuals
whether the child may be an Indian child.” (In re T.G., supra,
58 Cal.App.5th at p. 290; accord, In re Antonio R. (2022)
76 Cal.App.5th 421, 429; see § 224.2, subds. (a)-(c).)
        In addition, section 224.2, subdivision (e), imposes a duty of
further inquiry regarding the possible Indian status of the child
“[i]f the court, social worker, or probation officer has reason to
believe that an Indian child is involved in a proceeding, but does
not have sufficient information to determine there is reason to
know that the child is an Indian child.” Rule 5.481(a)(4) provides
that further inquiry must be conducted if the social worker
“knows or has reason to know or believe that an Indian child is or
may be involved.” Further inquiry includes, “but is not limited
to,” interviewing, as soon as practicable, extended family
members to gather the biographical information required by
section 224.3, subdivision (a)(5), to be included in ICWA notices,
contacting the BIA and contacting “the tribe or tribes and any
other person that may reasonably be expected to have
information regarding the child’s membership, citizenship status,
or eligibility.” (§ 224.2, subd. (e)(2); see In re Rylei S. (2022)
81 Cal.App.5th 309, 316-317.)
        If those inquiries result in reason to know the child is an
Indian child,8 notice to the relevant tribes is required. (25 U.S.C.


8     “For purposes of ICWA, an ‘Indian child’ is an unmarried
individual under age 18 who is either a member of a federally
recognized Indian tribe or is eligible for membership in a
federally recognized tribe and is the biological child of a member



                                 10
§ 1912(a); Welf. & Inst. Code, § 224.3; see In re J.S. (2021)
62 Cal.App.5th 678, 686; In re T.G., supra, 58 Cal.App.5th at
p. 290.) The governing federal regulations require ICWA notices
to include, if known, the names, birthdates, birthplaces and tribal
enrollment information of all direct lineal ancestors of the child.
(25 C.F.R. § 23.111(d)(3) (2022).) State law mandates inclusion of
“[a]ll names known of the Indian child’s biological parents,
grandparents, and great-grandparents, or Indian custodians,
including maiden, married, and former names or aliases, as well
as their current and former addresses, birth dates, places of birth
and death, tribal enrollment information of other direct lineal
ancestors of the child, and any other identifying information, if
known.” (§ 224.3, subd. (a)(5)(C); see In re A.M. (2020)
47 Cal.App.5th 303, 317 [“‘If the notice duty is triggered under
ICWA, the notice to a tribe must include a wide range of
information about relatives, including grandparents and great-
grandparents, to enable the tribe to properly identify the
children’s Indian ancestry. [Citation.] Any violation of this
policy requires the appellate court to vacate the offending order
and remand the matter for further proceedings consistent with
ICWA requirements’”].)
       “The duty to develop information concerning whether a
child is an Indian child rests with the court and the Department,
not the parents or members of the parents’ families.” (In re
Antonio R., supra, 76 Cal.App.5th at p. 430; accord, In re
Benjamin M., supra, 70 Cal.App.5th at p. 742 [“the agency has a

of a federally recognized tribe.” (In re T.G., supra, 58 Cal.App.5th
at p. 287, fn. 10; see 25 U.S.C. § 1903(4) [definition of “‘Indian
child’”] & (8) [definition of “‘Indian tribe’”]; see also Welf. & Inst.
Code, § 224.1, subd. (a) [adopting federal definitions].)



                                  11
duty to gather information by conducting an initial inquiry,
where the other party—here a parent . . . —has no similar
obligation”]; see also In re K.R. (2018) 20 Cal.App.5th 701, 706
[“[t]he court and the agency must act upon information received
from any source, not just the parent [citations], and the parent’s
failure to object in the juvenile court to deficiencies in the
investigation or noticing does not preclude the parent from
raising the issue for the first time on appeal”].)
      2. Remand Is Necessary for Compliance with the
         Department’s and the Juvenile Court’s ICWA-related
         Inquiry Obligations
       The Department unquestionably made some effort to
investigate Sade’s understanding that her family was affiliated
with the Muscogee (Creek) Nation, as the juvenile court ordered
it to do. And it appears Sade’s level of cooperation with the
Department was not high. But given the very clear assertion of
possible Indian ancestry from Sade, as well as the reported
statements from Nancy and Debra, all of which related to the
Muscogee (Creek) Nation, more than was done here was
necessary to constitute sufficient further inquiry as mandated by
section 224.2, subdivision (e), and rule 5.481(a)(4).
       In concluding the Department failed to meet its obligation
of further inquiry, we need not find inadequate, as Sade urges us
to do, the Department’s limited attempts to contact Nancy and
Debra, although it is troubling those efforts were first made
nearly 18 months after initiation of the dependency proceedings
using what may have been outdated telephone numbers gleaned
from the state CWS/CMS database, rather than asking other
family members for Nancy’s and Debra’s contact information.
And we certainly agree with Sade it would have been reasonable
for the social worker to make more of an effort to interview those



                                12
two individuals who had unequivocally identified themselves as
Muscogee (Creek) Nation tribal members.9
      But even accepting the Department’s outreach to Nancy
and Debra as minimally satisfactory, the record reflects no
attempt to identify and interview other members of Sade’s
extended family, as required by both statute and rule 5.481.
Sade’s parents, perhaps most prominently, are nowhere
mentioned in the Department’s description of its ICWA-related
investigation (other than including their names on the ICWA-030
forms). Nor are her siblings. As discussed, the
jurisdiction/disposition report stated Sade had a brother, but
were there other siblings? Was there an effort to contact any of
them? Debra was Sade’s paternal aunt. Even if the single effort
to contact her was sufficient, did Sade’s father have other siblings
as well? We do not know because the Department did not
inquire, at least as reflected in the record before us.

9      The Department asserts Sade provided no explanation why
the social worker should make more than one attempt to contact
a relative whose ICWA information it had and who had not
returned an initial telephone call. One attempt may be sufficient
for a relative who gave only a vague indication of some remote
Indian ancestry—an issue we need not decide. But these
relatives described themselves on separate occasions in separate
proceedings as registered members of the Muscogee (Creek)
Nation. Surely a social worker with a good faith interest in
determining whether Reagan may be an Indian child would have
believed it appropriate to make more of an effort than was done
here. To suggest further inquiry of Nancy and Debra was
“impossible and unnecessary,” as the Department does, is not
only inaccurate but also at odds with the Legislature’s clear
expression of the importance of thorough ICWA-related
investigations by child protective agencies.



                                13
       In addition, although the Department sent formal
ICWA-030 notices to the Muscogee (Creek) Tribe, section 224.2,
subdivision (e)(2)(C), requires the Department to have informal
contact and to share information with a tribe in which a
dependent child may be a member in order to develop the
pertinent information—not simply to send a formal (and, here,
largely incomplete) ICWA-030 notice. (See In re T.G., supra,
58 Cal.App.5th at p. 290 [“[t]his informal contact with the tribe
must include ‘sharing information identified by the tribe as
necessary for the tribe to make a membership or eligibility
determination’”]; see also In re D.S. (2020) 46 Cal.App.5th 1041,
1049 [“[t]he sharing of information with tribes at this inquiry
stage is distinct from formal ICWA notice”].) To be sure, the
Department’s report for the May 24, 2021 selection and
implementation hearing described a telephone conversation
between its social worker and a Muscogee (Creek) Nation tribal
eligibility representative, but nothing in the report suggests
compliance with the Department’s information-sharing obligation
imposed by section 224.2, subdivision (e)(2)(C), rather than an
inquiry as to the status of the response to the Department’s
ICWA-030 notice, which the Department needed for the hearing
scheduled to take place in two days.10
       The Department’s argument as to why it was in substantial
compliance with its duty of further inquiry is not persuasive. The
Department is correct that it is “not required to ‘cast about’ for
information or pursue unproductive investigative leads” (In re
D.S., supra, 46 Cal.App.5th at p. 1053); but in the paragraph

10    In its respondent’s brief the Department confirms the social
worker contacted the tribe to obtain an expedited delivery of the
response letter.



                                14
from In re D.S. the Department quotes for this adage,
Justice Guerrero, writing for her then-colleagues in Division One
of the Fourth Appellate District, described the duty of further
inquiry by citing to, and quoting from, In re K.R., supra,
20 Cal.App.5th at page 709: “[A] social services agency has the
obligation to make a meaningful effort to locate and interview
extended family members to obtain whatever information they
may have as to the child’s possible Indian status.” (In re D.S., at
p. 1053.) Attempting to identify Reagan’s maternal relatives (her
maternal grandparents, aunts, uncles, great-uncles and great-
aunts other than Debra) and to interview them concerning the
family’s relationship to the Muscogee (Creek) Nation about which
Sade, Debra and Nancy all spoke is far from “casting about” for
information.
       The Department points out that Sade, when questioned
several months after the detention hearing, contradicted her
earlier statements and denied any Indian ancestry based on the
juvenile court’s finding in a prior dependency case that ICWA did
not apply. But neither that finding nor any details of the ICWA
investigation conducted in that prior case, if one was in fact
undertaken, were provided to the court here. Sade’s apparent
reliance on that phantom finding to retract her assertion of
Indian ancestry does not relieve the Department of its statutory
responsibilities.
       In response to Sade’s argument that no effort was made to
obtain contact information for her parents or her brother (or to
learn if she had other siblings) or for Reagan’s other family
members—other aunts, uncles, great-aunts and great-uncles—in
addition to Debra in order to interview them regarding Reagan’s
possible Indian status, the Department feebly responds that,




                                15
when the social worker asked Sade for her relatives’ contact
information for placement purposes, she provided no information.
That Sade apparently did not want Reagan placed with one of her
relatives did not mean she did not know how to contact them.
And even if it did, the Department apparently did not access the
CSW/CSM database or the Riverside County juvenile court
records to determine contact information for any of Sade’s
relatives other than Nancy and Debra. Why not remains
unexplained.
       Finally, recycling an argument we have repeatedly rejected,
the Department suggests it did all it needed to do for us to affirm
the no-ICWA finding by faulting Sade and her appellate counsel
for not describing what other relatives would have said if the
Department had complied with its statutory obligations. This
contention is no more persuasive now than when we first
dismissed it in In re Y.W., supra, 70 Cal.App.5th at page 556: “It
is unreasonable to require a parent to make an affirmative
representation of Indian ancestry where the Department’s failure
to conduct an adequate inquiry deprived the parent of the very
knowledge needed to make such a claim.” (Accord, In re Rylei S.,
supra, 81 Cal.App.5th at pp. 320-321.)
       Similarly unpersuasive is the Department’s argument that
any errors in failing to comply with its obligation to conduct a
further inquiry regarding Reagan’s possible Indian status were
harmless. The Department emphasizes that it sent ICWA-030
notices to the Muscogee (Creek) Nation, as ordered by the
juvenile court—the only tribal affiliation at issue. The tribe
responded that Reagan was not a member, eligible for
membership or an Indian child. As such, the Department




                                16
contends, any antecedent error in the extent of its investigation
was necessarily harmless.
       This analysis ignores that the express purpose of
interviewing extended family members once there is reason to
believe the child may be an Indian child, as set forth in
section 224.2, subdivision (e)(2)(A), is to gather the extensive
biographical information required by section 224.3,
subdivision (a), as well as by federal law, for inclusion in the
ICWA notice to tribes—information that was almost entirely
missing from the ICWA-030 notices prepared by the Department.
And it disregards the Muscogee (Creek) Nation’s admonition that
its determination as to Reagan’s status was based upon the
information provided and omitted information could alter that
determination.
       As we recently explained in In re Rylei S., supra,
81 Cal.App.5th 309, a case like the one at bar involving a failure
to make further inquiry of extended family members as required
by section 224.2, subdivision (e), we have never held any misstep
by the Department in the process of investigating a child’s
possible Indian status, however minor, requires reversal of a non-
ICWA finding. Rather, the failure, as here, to fully comply with a
mandatory duty is properly found to be harmless if the record
affirmatively reflects that “the protections intended to be afforded
through the exercise of that duty have been provided.” (In re
Rylei, at pp. 324-325.) No such showing appears in the record
here.11 A remand for further inquiry is required in this case.


11    The Department appears to suggest, if we find error, that
we adopt the “reason to believe” harmless error standard
articulated by Division Two of this court in In re Dezi C. (2022)
79 Cal.App.5th 769, review granted September 21, 2022,



                                17
                         DISPOSITION
       The December 28, 2021 order denying Sade’s section 388
petition and terminating Sade’s parental rights is conditionally
affirmed. The matter is remanded to the juvenile court for full
compliance with the inquiry and notice provisions of ICWA and
related California law and for further proceedings not
inconsistent with this opinion.




                                     PERLUSS, P. J.


      We concur:



            SEGAL, J.



            FEUER, J.


S275578. Whatever else we may think of the analysis in In re
Dezi C., that decision concerned the Department’s failure to
conduct the inquiry required by section 224.2, subdivision (b),
and posited the failure to conduct a proper “initial inquiry” was
harmless “unless the record contains information suggesting a
reason to believe that the child may be an ‘Indian child’ within
the meaning of ICWA.” (In re Dezi, at p. 779.) The Department’s
duty of further inquiry—at issue in this case—was triggered
precisely because Sade’s, Nancy’s and Debra’s statements about
the family’s affiliation with the Muscogee (Creek) Nation
provided reason to believe Reagan may be an Indian child.



                                18